DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 9/01/22.  Claims 1, 3, 4, 8, 12, 14, 16, 18, 20, 23, 25, 27-30, 33-35, 41, 46, and 47.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claim(s) 1, 3, 4, 14, 16, 20, 23, 25, 27-30, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PGPub 2012/0058378, hereinafter referred to as “Lee”).
Lee discloses the flexible supercapacitor method as claimed.  See figures 1-4D and corresponding text where, Lee teaches, in claim 1, a method of fabricating a flexible supercapacitor, the method comprising:
a. forming a first substrate (110) on a first release liner ([0100], the substrates are on first and second films) and a second substrate (210) on a second release liner ([0037], [0100]); (figures 1, 2, and 9-11; [0052-0058]); ([0087-0101])
b. forming at least one current collector layer (120) on each of the first and second substrates; (figures 1, 2, 9-11; [0030], [0052-0056], [0088])
c. forming an anode side (100) by forming an anode (130) on the current collector layer (103) of the first substrate; (figure 2; [0037-0040]; [0062-0070])
d. forming a cathode side (200)  by forming a cathode (230) on the current collector layer (220) of the second substrate (210); (figures 1 and 2; [0037-0045]; [0062-0070])
e. depositing an electrolyte (140, 240) on one or both of the anode (100) and cathode (200); (figures 1, 2, and 9-11; [0052-0053]); ([0087-0101])
f. adhering and sealing (50) the anode side (100) and the cathode (200) side together such that the anode (130) and cathode (230) face one another with the electrolyte in between, leaving electrode terminals exposed for connection; (figures 1, 2, and 9-11; [0052-0053]); ([0087-0101]) and 
g. removing the flexible supercapacitor from the release liners ([0100], the substrates are on first and second films.  (figures 9-11; [0094])
Lee teaches, in claim 3, wherein the first and second substrates are formed by printing substrate material onto the first release liner and the second release liner respectively.  ([0094])
Lee teaches, in claim 4, wherein the printed substrate material is a film forming polymer.  ([0094], [0116-0119])
Lee teaches, in claim 14, wherein the current collector layers are made from carbon-based materials.  ([0067])
Lee teaches, in claim 16, wherein the current collector layers are made from at least one of metal particles, mixtures of metallic and non-metallic particles, or particles of metal alloys.  ([0056])
Lee teaches, in claim 20, wherein the printed current collector ink is cured or dried to form the current collector layers.  ([0116])
Lee teaches, in claim 23, wherein the anode and cathode are formed by printing.  ([0094])
Lee teaches, in claim 25, wherein one or more inks for the printing of the anode or cathode comprise powdered materials or particles.   ([0071])
Lee teaches, in claim 27, wherein one or more inks for the printing of the anode or cathode include a polymer binder.   ([0063])
Lee teaches, in claim 28, wherein one or more inks for the printing of the anode or cathode include a hydrophobic binder.   ([0033])
Lee teaches, in claim 29, wherein a material of at least one of the anode and cathode is carbon-based.   ([0067])
Lee teaches, in claim 30, wherein a material of at least one of the anode and cathode comprises an oxide/hydroxide base compound.   ([0067])
Lee teaches, in claim 33, wherein the electrolyte is deposited by printing.  ([0094])
Lee teaches, in claim 34, wherein the electrolyte is an electrolyte gel.  ([0098])


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3, 4, 8, 12, 14, 16, 18, 20, 23, 25, 27-30, 33-35, 41, 46, and 47  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miles et al. (US PGPub 2019/0252690, hereinafter referred to as “Miles”, IDS reference).
The applied reference has a common DST with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Miles discloses the flexible supercapacitor method as claimed.  See figures 1-4D and corresponding text where, Miles teaches, in claim 1, a method of fabricating a flexible supercapacitor, the method comprising:
a. forming a first substrate (102) on a first release liner (101) and a second substrate (102) on a second release liner; (figures 1 and 2; [0038]); 
b. forming at least one current collector layer (103) on each of the first and second substrates; (figures 1 and 2; [0030], [0062-0070])
c. forming an anode (104) side by forming an anode on the current collector layer (103) of the first substrate; (figure 2; [0037-0040]; [0062-0070])
d. forming a cathode (107) side by forming a cathode on the current collector layer of the second substrate (102); (figures 1 and 2; [0037-0045]; [0062-0070])
e. depositing an electrolyte (105) on one or both of the anode (104) and cathode (107); (figure 2; [0046]; [0062-0070])
f. adhering and sealing (106) the anode side and the cathode (107) side together such that the anode (104) and cathode (107) face one another with the electrolyte in between, leaving electrode terminals (108) exposed for connection; (figure 2; [0055-0056]; [0062-0070]) and 
g. removing the flexible supercapacitor from the release liners (101).  (figures 1 and 2; [0060-0061])

Miles teaches, in claim 3, wherein the first and second substrates are formed by printing substrate material onto the first release liner and the second release liner respectively.  (figure 2; [0062-0070])
Miles teaches, in claim 4, wherein the printed substrate material is a film forming polymer.  ([0024])
Miles teaches, in claim 8, wherein the printed substrate material is cured following printing.  ([0027])
Miles teaches, in claim 12, wherein the current collector layers are formed by printing current collector ink on the first substrate and second substrate. ([0030])
Miles teaches, in claim 14, wherein the current collector layers are made from carbon-based materials.  ([0033])
Miles teaches, in claim 16, wherein the current collector layers are made from at least one of metal particles, mixtures of metallic and non-metallic particles, or particles of metal alloys.  ([0033])
Miles teaches, in claim 18, wherein a wetting agent is added to the substrate to aid adhesion and accurate deposition of the current collector ink.  ([0036])
Miles teaches, in claim 20, wherein the printed current collector ink is cured or dried to form the current collector layers.  ([0032])
Miles teaches, in claim 23, wherein the anode and cathode are formed by printing.  ([0040-0043])
Miles teaches, in claim 25, wherein one or more inks for the printing of the anode or cathode comprise powdered materials or particles.   ([0040-0043])
Miles teaches, in claim 27, wherein one or more inks for the printing of the anode or cathode include a polymer binder.   ([0040-0043])
Miles teaches, in claim 28, wherein one or more inks for the printing of the anode or cathode include a hydrophobic binder.   ([0040-0043])
Miles teaches, in claim 29, wherein a material of at least one of the anode and cathode is carbon-based.   ([0040-0043])
Miles teaches, in claim 30, wherein a material of at least one of the anode and cathode comprises an oxide/hydroxide base compound.   ([0040-0043])
Miles teaches, in claim 33, wherein the electrolyte is deposited by printing.  ([0049])
Miles teaches, in claim 34, wherein the electrolyte is an electrolyte gel.  ([0046])
Miles teaches, in claim 35, wherein the electrolyte comprises a water soluble polymer in an aqueous solution.  ([0046-0050])
Miles teaches, in claim 41, wherein the electrolyte comprises a non- aqueous solvent and a polymer.  ([0046-0050])
Miles teaches, in claim 46, wherein prior to adhering the anode side and cathode side, a separator is placed between the anode and cathode.  ([0051-0054])
Miles teaches, in claim 47, wherein the separator is a thin, semipermeable membrane. ([0051-0054])
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 8, 12, 14, 16, 18, 20, 23, 25, 27-30, 33-35, 41, 46, and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        December 11, 2022